The plaintiff in error, Ooche Powell, was convicted of manslaughter in the first degree, and his punishment assessed at imprisonment in the penitentiary for a term of 4 years, upon an information charging that in Rogers county, on the 19th day of April, 1923, he did kill and murder one James P. Haggerty, by shooting him with a pistol. From the judgment rendered in pursuance of the verdict February 5, 1926, an appeal was perfected by filing in this court on July 28, 1926, a petition in error with case-made.
Since the appeal was taken and after the final submission of the cause at this term of court, the plaintiff in error departed this life, as shown by the statement of N.B. Johnson, county attorney of Rogers county, having been killed in an automobile accident.
In a criminal prosecution the purpose of the proceedings *Page 312 
being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that the plaintiff in error has died pending the determination of the appeal, the cause will be abated.
It is therefore considered, adjudged, and ordered that the proceedings in the above-entitled cause do abate, cause remanded with direction to the trial court to enter its appropriate order to that effect.